DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 5, last paragraph, filed 24 June 2021, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn.
In particular, upon further consideration of the Okuda reference in response to Applicant’s remarks, the examiner agrees that Okuda does not disclose or render obvious the flow rate adjustment unit adjusting the flow rate based on pressure measurements made by the pressure sensor (as previously claimed in claim 2 and addressed in the last office action mailed 29 March 2021).
Applicant further remarks that claim 6 should be allowable in the event that claim 1 is allowable and because claim 1 has been found to be allowable for the reasons set forth below, claim 6 is also indicated allowable for similar reasons.

Reasons for Allowance
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a particle number counting device comprising a control unit and a pressure sensor that measures a differential pressure, wherein the flow rate adjustment unit adjusts the flow rate by the control unit changing the valve opening of the flow rate adjustment unit based on pressure measurements made by the pressure sensor, when considered in combination with the other limitations as recited in claim 1.
In particular, upon conducting an updated search, the closest available prior art appears to be Jenkins US Pat 3,942,357 (hereafter Jenkins) which discloses in col. 3, lines 20-25, a flow down a branch path and across a membrane that is maintained substantially constant by sensing differential pressure along the branch and adjusting the valve accordingly. While these limitations are considered to resemble those required by amended claim 1, there does not appear to be a disclosure, taken alone or in combination, therein which would arrive at Applicant’s amended claim 1 when considering the rest of the limitations as recited in claim 1, especially regarding the particle number counting unit.
As to claim 6: The claim is drawn to a particle number counting method that employs a particle number counting device and recites largely the same allowable features of claim 1 for the reasons noted above and is therefore also indicated allowable for said reasons.
As to claims 3-5: Each of said claims depends from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856